           Case 1:18-vv-01689-UNJ Document 41 Filed 02/23/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1689V
                                          UNPUBLISHED


    ANTHONY PARTEE,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: January 4, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

      On November 1, 2018, Anthony Partee filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 25,
2017. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On September 23, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On December 30, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded $87,500.00
for pain and suffering. Proffer at 1. In the Proffer, Respondent represented that Petitioner


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01689-UNJ Document 41 Filed 02/23/21 Page 2 of 4



agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $87,500.00 (for pain and suffering) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               Case 1:18-vv-01689-UNJ Document 41 Filed 02/23/21 Page 3 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

    ANTHONY PARTEE,

                           Petitioner,

          v.                                              No. 18-1689V
                                                          Chief Special Master Corcoran (SPU)
    SECRETARY OF HEALTH AND                               ECF
    HUMAN SERVICES,

                           Respondent.

                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On September 22, 2020, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for a Table injury of Shoulder Injury Related to Vaccine

Administration suffered following receipt of an influenza vaccination on October 25, 2017. ECF

No. 29. A Ruling on Entitlement was issued the next day, September 23, 2020. ECF No. 30.

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$87,500.00 for pain and suffering. This award represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $87,500.00 in the form of a check payable to petitioner. 2

Petitioner agrees.


1
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
2
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.

                                                    1
        Case 1:18-vv-01689-UNJ Document 41 Filed 02/23/21 Page 4 of 4




                                          Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General

                                          C. SALVATORE D’ALESSIO
                                          Acting Director
                                          Torts Branch, Civil Division

                                          CATHARINE E. REEVES
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          HEATHER L. PEARLMAN
                                          Assistant Director
                                          Torts Branch, Civil Division

                                          /s/ Adriana Teitel
                                          ADRIANA TEITEL
                                          Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146, Benjamin Franklin Station
                                          Washington, DC 20044-0146
                                          Tel: (202) 616-3677


Dated: December 30, 2020




                                      2
